Citation Nr: 1412987	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-49 410	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, panic disorder, and major depressive disorder.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to a psychiatric disorder.

3.  Entitlement to service connection for hypertension, including as secondary to a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, denied entitlement to service connection for PTSD, impotence, and high blood pressure.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing is of record.

The Veteran's psychiatric disability claim was adjudicated as a claim for service connection for PTSD.  However, the record reflects additional psychiatric diagnoses.  Therefore, the Board has recharacterized that claim as set forth on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran has set forth multiple claimed stressors for his PTSD claim efforts to obtain credible supporting evidence are not documented in the claims folder.  Cf. M21-1MR, Part IV, Subpart ii.1.D.14.f.  

A review of the Veteran's VA treatment records reveals that he has been diagnosed with PTSD, major depressive disorder, anxiety disorder, and possible panic disorder.  His testimony provides evidence that these conditions may be related to service.  He has not, however, been afforded a VA examination.  Remand is required to afford him such VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that after an incident where a fellow service member was shot during basic training, he was seen at the base dispensary at Fort Bragg, and that he was given Librium for stress.  Records of such treatment are not contained in his service treatment records. 

Records of the Veteran's VA care, dated since June 2009, have not been associated with the claims file.  Additionally, the record indicates that the Veteran received regular medical care from Victor W. T. Ng, M.D., however treatment records from Dr. Ng have not been obtained.  

Accordingly, these claims are REMANDED for the following action:

1.  Provide the Veteran with required VCAA notice concerning how to substantiate a claim for service connection for erectile dysfunction and hypertension on a secondary basis.  A copy of this notification must be associated with the claims file.

2.  Request the Veteran's treatment records specifically from the base medical facilities at Fort Bragg, North Carolina, or from an appropriate custodian facility of such records, to specifically infirmary records dated in approximately April-May 1970.

Efforts to obtain these records should continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.  If requested records cannot be obtained, inform the Veteran of the efforts made to obtain the records and what additional actions will be undertaken with regard to his claims.  Also inform him that he may obtain and submit these records himself. 

3.  Obtain a complete copy of the Veteran's VA treatment records, including mental health records, dated since June 2009 from the VA healthcare system in Durham, North Carolina.  

4.  After obtaining authorization from the Veteran, obtain records of private treatment rendered by Dr. Ng, since 1972.  

5.  If requested post-service records cannot be obtained, the Veteran must be notified of the attempts made and what further actions will be taken.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

6.  Attempt to verify the Veteran's alleged stressor pertaining to the incident where a fellow service member was accidentally shot during training at Fort Bragg in approximately May 1970, including by forwarding required information for stressor verification to the U.S. Army and Joint Services Records Research Center (JSRRC).

7.  Thereafter, schedule the Veteran for a VA examination with a psychiatrist or psychologist.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must determine whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD, anxiety disorder, panic disorder, and major depressive disorder.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include the Veteran's claimed in-service stressors.  

With respect to PTSD, the examiner should identify the stressor upon which such diagnosis is based.  The examiner should specifically state whether the Veteran's PTSD diagnosis is based on one or more of his claimed in-service stressors, and if so, whether such stressor(s) is/are adequate to support a PTSD diagnosis. 

The examiner must provide reasons for all opinions, addressing relevant medical and lay evidence of record, including the Veteran's contentions regarding in-service treatment for stress, his reported suicide attempt, and the October 2011 opinion provided by Dr. Ng.

8.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

